DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 11/22/2021. 
3.	It is noted that in the amendment, applicant has amended to the claims. There is not any change being made to the drawings and the specification. 
Regarding to the claims, applicant has amended claims 1 and 7 and added a new set of claims, i.e., claims 11-20, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-20.
Election/Restrictions
4.	In response to the Election/Restriction mailed to applicant on 9/21/2021, applicant has made an election of Species (II) as shown in figure 10 in the reply filed on 11/22/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	It is noted that applicant has stated that the claims are readable from the elected Species (II) are claims 1-6 and 12-18. After review of the claims, the examiner agree with applicant’s statement regarding to the claims read from the elected Species (II). Thus, claims 1-6 and 12-18 are examined in the present office action, and claims 7-11 and 19-20 have been withdrawn from further consideration as being directed to non-elected Species. Applicant 
Drawings
6.	The drawings contain eleven sheets of figures 1-16 were received on 11/20/2019.  These drawings are approved by the examiner.
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an illumination-region restriction section” as recited in claim 1; and
b) an illumination-position variable mechanism” as recited in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant should note that the optical axis of the objective optical system is named as “A”, see figure 10, for example, while the illumination optical system (6) is disposed around the objective optical system (5). The illumination-region restricting section (6e1) of the fixed mask (6c1) allows a transmission of illuminating light from the source (6a) in a direction which is not along the optical axis A of the objective optical system (5).
b) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the disclosure does not provide support for movable masks to be rotatable about the optical axis as recited in the feature thereof “the movable masks … the optical axis” (claim 6, lines 1-2).
Applicant should note that the optical axis of the objective optical system is named as “A”, see figure 10, for example, while the illumination optical system (6) is disposed around the objective optical system (5). The illumination-position variable mechanism comprises a plurality of movable masks (6c2) wherein each movable mask (6c2) is rotated with respect to the fixed mask (6c1) about a (rotational) axis which is not the optical axis A of the objective optical system (5).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-6 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the claim is rejected because each of the features thereof “the vicinity” (line 9) and “the phase of light” (line 11) lacks a proper antecedent basis;
a2) the claim is rejected because it is unclear about the arrangement of the illumination optical system and the objective optical system as recited in the features thereof “an illumination optical system … the sample” (lines 2-8). In particular, it is unclear from the claimed language provided in the mentioned features to understand how the so-called “transmitted light” is able to reflect above the sample. Further, what “an image of transmitted light” does applicant imply here? and
a3) the feature thereof “the objective optical system … the phase of light” (lines 9-11) is unclear. What “light” does the pupil modulation element decrease its transmittance and phase?

c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
c1) the claim is rejected because the feature thereof “the emission regions” (line 3) lacks a proper antecedent basis; and
c2) the claim is rejected by the feature thereof “the illumination-position variable mechanism … the optical axis” (lines 1-4) is unclear. What does applicant mean by the mentioned feature with the use of term “individually” on line 2? Does applicant intend to say that the mechanism adjust each of the emission regions (6e2) formed on a single movable mask (6c2)?
d) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the illumination-position variable mechanism … fixed mask” (lines 5-7) is unclear by the terms thereof “different directions” (line 6). What “different directions” does applicant intend to claim? 
Applicant should note that the disclosure discloses that each movable mask (6c2) is rotated with respect to the fixed mask (6c1). The disclosure does not disclose that each of movable mask (6c2) is linearly moved along the surface of the fixed mask (6c1).
e) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.

e2) what “the openings” (line 4) does applicant imply here? Applicant should note that the claim recites two kinds of openings in which one kind of opening are formed on the fixed mask, see base claim 5 on line 3, and one kind of openings are formed in variable mask, see claim 6 on lines 2-3.
f) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
f1) the claim is rejected because it is unclear about the arrangement of the illumination optical system and the objective optical system as recited in the features thereof “an objective optical system … the objective optical system” (lines 2-10). In particular, it is unclear from the claimed language provided in the mentioned features to understand how the so-called “emitted illumination light” is able to reflect above the sample. 
f2) the structure of the illumination optical system as recited in the feature thereof “an illumination optical system … objective optical system” (lines 5-10) is unclear. Which system having a mask? and how a mask can emit an illumination light as disclosed in the feature thereof “a mask is configured to emit the illumination light”; and
f3) the structure of the illumination optical system as recited in the feature thereof “an illumination optical system … objective optical system” (lines 5-10) is unclear because it is unclear how one or more light sources OR a mask can emit an illumination light which is obliquely relative to the optical axis of the objective optical system (examiner’s emphasis).

h) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1, 13-14 and 16-17, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,877,256, hereafter, Pat. ‘256, in view of Suzuki et al (US Publication No. 2016/0048011). 
Claims 1 and 5-7 of the Pat. ‘256 discloses an observation device having the following features:
a) an illumination optical system configured to emit illumination light to above a sample from below the sample wherein the illumination optical system comprises a light source, and a 
b) an objective optical system configured to acquire an image of transmitted light below the sample in a path different from a path for the illumination optical system, the transmitted light resulting from the illumination light that has been emitted from the illumination optical system, that has been reflected above the sample, and that has passed through the sample as recited in the present claims 1 and 16. Note that claim 1 of the Pat. ‘256 recites that the transmitted light incidents on the sample obliquely with respect to the optical axis of the objective optical system, see Pat. ‘256, claim 1 on lines 12-16, thus it is understood that illumination optical system is located outward of the objective optical system as recited in present claim 16.
c) a reflecting surface as recited in present claim 13 and 17.
The only features missing from claims 1 and 5-7 of the Pat. ‘256 with respect to present claims 1 and 13-17 of the present application is that the Pat. ‘256 claims do not disclose that the objective optical system comprises a sensor and a pupil modulation located in a vicinity of a pupil plane for partially decreasing transmittance and modulating phase of light.
However, a microscope having an illumination optical system and an observation optical system wherein the illumination optical system comprises a light source, at least one lens and an illumination-region restricting section for providing light to illuminate  a sample, and the observation optical system comprises at least one lens, a modulation element located in a vicinity of the observation optical system, and a sensor wherein the modulation in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for 
In particular, Suzuki et al discloses a microscope having an illumination optical system and an observation optical system wherein the illumination optical system comprises a light source (1), at least one lens (2, 3, 4), and an illumination-region restricting section (301) for providing light to illuminate  a sample (7), and the observation optical system comprises an objective lens (8), a modulation element (302) located in a vicinity of the observation optical system, an imaging lens (10) and an imaging position (11) which is understood as a position in which a sensor is located, wherein the modulation element (302) in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for modulating phase of light, see Suzuki et al, paragraphs [0383]-[0425] and figs. 26-27. 
Thus, it would have bene obvious to one skilled in the art before the effective filing date of the invention to modify the observation device as recited in claims 1 and 5-7 of the Pat. ‘256 by using an observation system having an objective lens, a modulation element located in a vicinity of the observation optical system, an imaging lens, and a sensor wherein the modulation element in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for modulating phase of light as suggested by Suzuki et al for the purpose of observation samples with a better modulation contrast.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1, 13-14 and 16-17, as best as understood, are rejected under 35 U.S.C. 103 as being obvious over Takahashi et al (WO 2016/158780, published on Oct. 06, 2016, submitted by applicant) in view of Suzuki et al (US Publication No. 2016/0048011).
Note that the US Publication No. 2017/0261732 is used as an English equivalent for the reference WO 2016/158780.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Takahashi et al discloses an observation apparatus. The observation apparatus as described in paragraphs [0048]-[0051] and [0055] and shown in figs. 3-5 and 9 comprises the following features:
a) an illumination optical system (5) configured to emit illumination light to above a sample (X) from below the sample wherein the illumination optical system comprises a light source (7), and a mask (10) having an illumination-region restricting section which surround the opening (11) wherein the restriction region is configured to restrict light from the light source 
b) an objective optical system (4) configured to acquire an image of transmitted light below the sample in a path different from a path for the illumination optical system, the transmitted light resulting from the illumination light that has been emitted from the illumination optical system, that has been reflected by a reflection surface (2a) of the container (2) which reflecting surface (2) is located above the sample (s), and that has passed through the sample as recited in the present claims 1 and 16. 
c) the illumination optical system (5) is located outward of the objective optical system (6) and the transmitted light incidents on the sample obliquely with respect to the optical axis (S) of the objective optical system as recited in present claim 16.
d) a reflecting surface (2a) as recited in present claim 13 and 17.
The features missing from the observation apparatus provided by Takahashi et al is that Takahashi et al does not positively discloses that the objective optical system comprises a sensor and a pupil modulation located in a vicinity of a pupil plane for partially decreasing transmittance and modulating phase of light.
However, a microscope having an illumination optical system and an observation optical system wherein the illumination optical system comprises a light source, at least one lens and an illumination-region restricting section for providing light to illuminate  a sample, and the observation optical system comprises at least one lens, a modulation element located in a vicinity of the observation optical system, and a sensor wherein the modulation in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for 
In particular, Suzuki et al discloses a microscope having an illumination optical system and an observation optical system wherein the illumination optical system comprises a light source (1), at least one lens (2, 3, 4), and an illumination-region restricting section (301) for providing light to illuminate  a sample (7), and the observation optical system comprises an objective lens (8), a modulation element (302) located in a vicinity of the observation optical system, an imaging lens (10) and an imaging position (11) which is understood as a position in which a sensor is located, wherein the modulation element (302) in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for modulating phase of light, see Suzuki et al, paragraphs [0383]-[0425] and figs. 26-27. 
Thus, it would have bene obvious to one skilled in the art before the effective filing date of the invention to modify the observation device as provided by Takahashi et al by using an observation system having an objective lens, a modulation element located in a vicinity of the observation optical system, an imaging lens, and a sensor wherein the modulation element in in the form of an aperture stop having a ring-shape phase film on a central section of the aperture stop for modulating phase of light as suggested by Suzuki et al for the purpose of observation samples with a better modulation contrast.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
21.	The US Patent Nos. 11,016,279 is cited as of interest in that it discloses an observation system having an illumination system having an illumination-region restricting regions and an observation system having a phase modulation. The US Patent No. 10,914,931 is cited as of interest in that it discloses an observation system having an illumination system and an observation system wherein a reflection element is located above the sample for reflecting light emitted from the illumination system to the sample and then incident onto the observation system.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872